Citation Nr: 0822618	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar spine degenerative disc disease, 
postoperative left laminotomy L4-5.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant veteran had active duty service from June 1982 
to March 1988 and November 1989 to April 1995, with 
additional service in the reserves from January 2003 to 
October 2003.  

Regarding the issues of entitlement to service connection for 
left ear and right ear hearing loss, these matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in August 2005.  A statement of the 
case was issued in March 2006, and a substantive appeal was 
received in June 2006.

Regarding the issue of entitlement to an initial rating in 
excess of 10 percent for service-connected lumbar spine 
degenerative disc disease, postoperative left laminotomy L4-
5.  This matter comes before the Board on appeal from a 
February 2006 rating decision by an RO of the VA.  The 
veteran's notice of disagreement was received in June 2006.  
A statement of the case was issued in September 2006, and a 
substantive appeal was received in March 2007.

Although the veteran's notice of disagreement that was 
received in August 2005 initiated an appeal as to entitlement 
to an initial rating in excess of 10 percent for tinnitus, 
which was denied in the June 2005 rating decision, his 
substantive appeals received in June 2006 and March 2007 
limited his appeal to the issues listed on the first page of 
this decision.  


FINDINGS OF FACT

1.  Left ear hearing loss was noted at the time of the 
veteran's entry into service. 

2.  The evidence clearly and unmistakably shows that the 
veteran's left ear hearing loss existed prior to service.

3.  The evidence clearly and unmistakably shows that left ear 
hearing loss was not aggravated by service.

4.  Right ear hearing loss is not related to service.

5.  The veteran's service-connected lumbar spine degenerative 
disc disease, postoperative left laminotomy L4-5 is 
manifested by mild functional loss due to pain and repetitive 
use.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbar spine degenerative disc disease, postoperative left 
laminotomy L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Code 5242 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
 
The RO provided the appellant with additional notice in March 
2006, subsequent to the June 2005 and February 2006 
adjudication of the claims.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
  
While the March 2006 notice was not provided prior to the 
June 2005 and February 2006 adjudication of the claims, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  There was no subsequent readjudication 
of the claims, but in view of the fact that the claims are 
being denied, no disability ratings or effective dates will 
be assigned.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal (entitlement to an initial rating in excess of 10 
percent for service-connected lumbar spine degenerative disc 
disease, postoperative left laminotomy L4-5) is somewhat 
different from the situation addressed in Vazquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  A review of the 
record shows that the RO, in connection with the veteran's 
original service connection claim provided the veteran with 
adequate VCAA notice in April 2005 and March 2006 letters 
prior to the February 2006 adjudication of the claim which 
granted service connection lumbar spine degenerative disc 
disease, postoperative left laminotomy L4-5.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Duty to Assist

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran a VA 
audiological examination in May 2005 and a VA examination for 
the back in January 2006.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection for left ear and right ear hearing loss.  
In a notice of disagreement received in August 2005, the 
veteran discussed his in-service noise exposure.  The veteran 
further discussed that he had been working in law enforcement 
since 1997 and that he had never had to fire a weapon in the 
line of duty.  He stated that as a firearms instructor, he is 
required to wear hearing protection.  In a substantive appeal 
received in June 2006, the veteran stated that that he had 
hearing loss throughout the military and that the jobs he was 
assigned to in the military caused acoustic trauma.  He noted 
that he had hearing loss prior to entering law enforcement in 
1997. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in or 
aggravated by service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the veteran's hearing loss in the 
left ear and right ear currently meets the regulatory 
thresholds to be considered disabling.  On VA examination in 
May 2005, audiometric testing revealed auditory thresholds of 
greater than 40 decibels for several of the relevant 
frequencies in each ear.  The only remaining question is 
whether the current left ear and right ear hearing loss is 
related to the veteran's service. 

I.  Left Ear Hearing Loss

For the purpose of the left ear hearing loss claim, the Board 
notes that the presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The U.S. Court of Appeals for the Federal Circuit in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarized the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C.A. § 1153.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Board notes that the veteran is not entitled to the 
presumption of soundness for his left ear since a preexisting 
disorder of left ear hearing loss was noted upon entry into 
service.  A November 1981 entrance examination shows hearing 
loss in the left ear--auditory thresholds of the frequencies 
3000 and 4000 Hz were 40 decibels.  The assessment was 
moderate/severe high frequency sensorineural hearing loss.  
Since the veteran had a hearing disability upon entry into 
service, his entitlement to service connection for left ear 
hearing loss must be predicated on a finding that the left 
ear hearing loss was aggravated during active service.
 
Given that the veteran had different periods of service, the 
Board will examine available service treatment records from 
different periods accordingly.  Also, with numerous 
audiological tests associated with the claims file, the Board 
will narrow its focus on audiological evaluations 
administered upon entering service and upon separation from 
service whenever possible.      

Service treatment records from June 1982 to March 1988 show 
that on the authorized audiological evaluation in June 1982, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
10
65
55




On the authorized audiological evaluation in June 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
         
0
5
0
50

Overall, hearing disability at 500 Hz increased while hearing 
acuity from 1000 Hz to 4000 Hz decreased during service from 
June 1982 to March 1988.

Available service treatment records from November 1989 to 
April 1995 show that on a June 1989 reenlistment examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
60
60

On the authorized audiological evaluation in March 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
25
65
70

The assessment was moderately severe sensorineural hearing 
loss.

Overall, hearing disability increased from the time of the 
veteran's June 1989 reenlistment examination to separation 
from service.

The Board acknowledges an undated clinical record noting 
hearing loss due to the veteran's previous MOS.  It is 
unclear to the Board, however, whether this was an assessment 
from a trained medical professional or whether someone was 
memorializing the veteran's assertion.  An August 1992 
treatment record does show that the assessment was moderate 
to severe sensorineural high frequency hearing loss secondary 
to noise exposure.  The Board notes that it is not clear, 
however, whether the "noise exposure" mentioned in the 
August 1992 treatment record was noise exposure from service.  

Available service treatment records reflecting service in the 
reserves from January 2003 to October 2003 show that on the 
authorized audiological evaluation in March 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
70
75

On authorized audiological evaluation in September 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
30
70
80

It was noted that the veteran was routinely noise exposed and 
that he had high frequency hearing loss.

On the next authorized audiological evaluation in September 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
30
70
80

On another authorized audiological evaluation also in 
September 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
25
65
80

It appears to the Board that the veteran's left ear hearing 
loss was aggravated in service by virtue of the increase in 
the auditory thresholds in the veteran's left ear. 

However, a post service medical record shows that the 
veteran's left ear hearing loss was not aggravated by 
service.  When the veteran was afforded a May 2005 VA 
audiological examination, the veteran reported that when he 
was enlisted from June 1982 to March/April 1987, he served in 
air defense artillery as a Stinger missile gunner and was not 
issued hearing protection.  After leaving service, he said, 
he worked as a truck driver from April 1987 to November 1989.  
When he reenlisted, he did small arms repair using hearing 
protection the whole time.  The veteran continued that when 
he reentered the military in November 1989, he was not 
allowed to have a combat MOS as a result of hearing loss.  He 
noted that in his 9 years in the Army reserves, he used 
hearing protection working as a police officer.  

After examining the veteran's hearing, the VA examiner 
discussed in detail her review of various audiological 
testing done while the veteran was in service.  The VA 
examiner noted that the veteran had hearing loss in his left 
ear at 3000, 4000, and 6000 Hz when he initially entered the 
military in November 1981.  She noted that upon reenlistment 
in August 1985, the veteran showed the same threshold values 
so that in the first 4 years of military service, there was 
no significant threshold shift in either ear.  She continued 
that the veteran still had the same hearing loss when he 
entered the military initially.  When retested in June 1986, 
she noticed, there was again essentially the same hearing 
loss with no significant threshold shift.  She noted that 
there was normal hearing in the left ear except at 3000, 4000 
and 6000 Hz.  The VA examiner stated that the significant 
change occurred between 1987 and November 1989 when the 
veteran was out of the military and working as a truck driver 
because when the veteran reenlisted in August 1989, left ear 
hearing was worse by 20 decibels (dB) at 3000 Hz and by 
35 dB at 6000 Hz.  She restated that when the veteran 
reentered the military, his left ear hearing loss worsened.  
When he was retested in 1992, she said the same basic hearing 
pattern at 3000 Hz, 4000 Hz, and 6000 Hz in the left ear.  
The VA examiner continued that it was less likely than not 
that the threshold values are secondary to acoustic trauma in 
the military, and that the acoustic trauma occurred outside 
of the military (specifically between March 1987 and November 
1989).  The examiner concluded that it was less likely than 
not that the current threshold values of hearing loss are 
secondary to acoustic trauma in the military.  The Board 
notes that there is no medical evidence to the contrary.    

The Board additionally notes that left ear sensorineural 
hearing loss may not be presumed to have been aggravated by 
service since there is no medical evidence of record showing 
that it manifested to a degree of ten percent or more within 
one year of the date of separation from service.  The first 
post service medical record is the VA audiological 
examination from May 2005, which is two years after 
separation from service in 2003.
   
The Board acknowledges the veteran's assertions that his left 
ear hearing loss was caused by in-service noise exposure.  
Again, although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

II.  Right Ear Hearing Loss

Various service treatment records show right ear hearing loss 
diagnosed in service.  A June 1992 reference audiogram 
reveals an H-2 hearing loss profile with a notation that the 
veteran was not routinely exposed to hazardous noise.  A June 
1992 diagnostic audiological evaluation shows an assessment 
of moderate/severe high frequency hearing loss.  Contained in 
a master problem list was a July 1992 entry noting bilateral 
sensorineural hearing loss.  An August 1992 treatment record 
shows that the assessment was moderate to severe 
sensorineural high frequency hearing loss secondary to noise 
exposure.  Also, a February 1995 report of medical history 
(which was also date-stamped March 1995) shows that the 
veteran checked the appropriate box to indicate hearing loss, 
and it was noted that he had high frequency hearing tested 
and that his hearing was rated at the H-2 level.  A September 
2003 audiogram showed a notation that the veteran was 
routinely noise-exposed and that he had high frequency 
hearing loss.  While September 2003 separation examination 
showed that his ears were clinically evaluated as normal, it 
was noted that he had hearing loss.  In his contemporaneous 
medical history, the veteran did indicate that he had hearing 
loss since 1989.  A November 2003 audiological evaluation 
showed, again, moderate to severe high frequency 
sensorineural hearing loss in the right ear.  Overall, there 
is medical evidence of hearing loss in service.
  
As noted previously, the veteran was afforded a May 2005 VA 
audiological examination.  After reviewing the entire claims 
file and examining the veteran, the VA audiologist opined 
that it was less likely than not that current threshold 
values for hearing loss is secondary to acoustic trauma in 
the military.  The Board notes that there are no medical 
opinions of record to the contrary.
  
The Board further notes that right ear sensorineural hearing 
loss may not be presumed to have been incurred in service 
because there is no evidence of record to show that it 
manifested to a degree of ten percent or more within one year 
of the date of separation from service in 2003.  Here, the 
first post service treatment record for hearing loss is from 
May 2005.  

The Board also acknowledges the veteran's assertions that his 
right ear hearing loss was caused by in-service noise 
exposure.  Again, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Increased Ratings

The present appeal also involves the veteran's claim that the 
severity of his service-connected lumbar spine degenerative 
disc disease, postoperative left laminotomy L4-5 warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected lumbar spine degenerative 
disc disease, postoperative left laminotomy L4-5 has been 
rated by the RO under the provisions of Diagnostic Code 
5242. 

Under the rating criteria, the general rating formula 
provides for disability ratings under Diagnostic Codes 5235 
to 5243, unless the disability rated under Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, for diseases and 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is awarded when forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A  40 percent rating is assigned forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.

A maximum rating of 100 percent is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

A March 2005 report of operation from United Regional Health 
Care System shows that the veteran underwent a left L4-5 
laminotomy diskectomy.  The preoperative and postoperative 
diagnosis was L4-5 herniated nucleus pulposus; left L5 
radiculopathy.  

When the veteran was afforded a VA examination in January 
2006, the examiner noticed that the veteran had a normal gait 
and that there was no tenderness to punch over the 
lumbosacral vertebrae.  The VA examiner also noted that there 
was no paravertebral muscle spasm or tenderness.  It was 
noted that the veteran had full range of motion of his 
lumbosacral spine without any complaint of pain.  It was 
observed that forward flexion was from 0 to 90 degrees and 
hyperextension was from 0 to 40 degrees.  It was further 
observed that the veteran could laterally flex both left and 
right from 0 to 30 degrees and laterally rotate both left and 
right from 0 to 30 degrees.  The examiner stated that the 
veteran had repetitive movement of his lumbosacral spine 
during examination without any change in range of motion.  
The impression was postoperative left discectomy and 
laminotomy, L4-5, with degenerative disc disease 
intermittently symptomatic.     
     
Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, a higher rating in excess of 10 
percent is not warranted.  As noted above, the veteran had 
full range of motion, and there is no medical evidence 
showing otherwise.  Thus, there is no medical evidence of 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height to warrant a rating 
of 20 percent.  Further, the criteria for a 30 percent rating 
is not for application since that applies to the cervical 
spine.  A 40 percent rating is not warranted because there is 
no evidence of forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is not warranted 
because there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is not 
for application because there is no evidence of unfavorable 
ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease to warrant a higher rating 
under Diagnostic Code 5243.  On VA examination in January 
2006, it was noted that the veteran did not have 
incapacitating episodes of low back pain.  Also, there was no 
medical evidence showing the veteran had intervertebral disc 
disease.      

There is also no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  On VA 
examination in January 2006, the veteran denied bladder or 
bowel dysfunction.  Further, the impression was that there 
was no evidence of any neurological impairment secondary to 
his lumbar discectomy.  Thus, there are no neurological 
symptoms which would warrant a separate compensable rating.

Additionally, the Board notes that Diagnostic Code 5003 is 
not for application since the veteran is already in receipt 
of the maximum 10 percent rating allowed under this 
Diagnostic Code.

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. However, a higher 
compensation is not warranted under these provisions.  As 
noted in a September 2006 statement of the case, the 10 
percent rating had been assigned based upon some evidence of 
functional loss.  On VA examination in January 2006, it was 
noted that functional loss was mild secondary to pain; with 
repetitive use, functional loss was mild to moderate 
secondary to pain.  It was additionally noted that there was 
no weakness, fatigue, lack of endurance or incoordination, 
and that there was no change in range of motion of the lumbar 
spine with repetitive movement.  Thus, the Board finds that 
the currently assigned 10 percent disability rating already 
compensates him for any functional loss.  

With the exception of the 100 percent evaluation assigned 
from March 31, 2005 to May 1, 2005 for convalescence 
following a March 2005 surgery, staged ratings from May 1, 
2005 are not for application since the veteran's service-
connected lumbar spine degenerative disc disease, 
postoperative left laminotomy L4-5 is adequately contemplated 
by the existing 10 percent rating 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in January 2006, the 
veteran revealed that he was employed as a policeman and had 
been in law enforcement since 1997.  He reported that his 
limitations at work included driving and prolonged standing 
and walking, but that he was able to perform his work duties 
without difficulty and had not lost any work secondary to low 
back symptomatology.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that the veteran may always advance an 
increased rating claim if the severity of his service-
connected lumbar spine degenerative disc disease, 
postoperative left laminotomy L4-5 should increase in the 
future.  




ORDER

The appeal is denied as to all issues.




__________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


